Citation Nr: 0513561	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  97-12 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to increased ratings for service-connected 
post-traumatic stress disorder (PTSD) prior to the July 12, 
1999, award of a 100 percent rating.

2.  Entitlement to an effective date earlier than September 
11, 1995, for a temporary 100 percent rating based on 
hospitalization for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Earl G. Kauffman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that awarded service connection and a 30 
percent rating for PTSD, effective January 25, 1995.  In 
March 1996, the RO awarded a temporary 100 percent rating 
based on hospitalization for PTSD from September 11, 1995, to 
January 31, 1996.  See 38 C.F.R. § 4.29 (2004).  In that 
decision, the RO also increased the rating for PTSD to 50 
percent, effective February 1, 1996.  In May 1998, the RO 
increased the rating for PTSD to 70 percent, effective 
February 1, 1996.  In a February 2000 decision, the RO 
increased the rating for PTSD to 100 percent, effective July 
12, 1999.  The veteran essentially seeks a 100 percent rating 
from the effective date of service connection for his PTSD.  
He testified before the Board at hearing held at the RO in 
April 2004.

In April 2004, the veteran stated that he has been seeking 
service connection for migraine headaches.  The RO denied 
service connection in October 2000.  The claim is referred to 
the RO for consideration in the first instance.


FINDINGS OF FACT

1.  All requisite notices, assistance, and evidence have been 
provided and obtained.

2.  The veteran's service-connected PTSD was manifested by 
serious impairment, but good self control and some 
improvement and success in several areas at the time of the 
original grant of service connection.

3.  By August 22, 1995, the PTSD involved severe impairment; 
inpatient hospitalization was recommended.  

4.  The veteran was hospitalized for treatment of PTSD from 
September 11, 1995, to December 31, 1995.

5.  The severe impairment continued after release from 
hospitalization, with symptoms such as increased anger, 
violent outbursts, memory impairment, and mood impairment.

6.  By July 12, 1999, the PTSD produced total social and 
occupational impairment, with violent outbursts, social 
isolation, and concentration and memory problems, and the 
veteran was demonstrably unable to obtain or retain 
employment.


CONCLUSIONS OF LAW

1.  The criteria for ratings earlier than July 12, 1999, are 
met as follows:  a 50 percent rating is awarded effective 
January 25, 1995; a 70 percent rating is awarded effective 
August 22, 1995; and a 70 percent rating remains effective 
February 1, 1996.  The 100 percent rating remains effective 
July 12, 1999.  38 U.S.C.A. §§ 1155, 5110(a) (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 3.400, 4.130, Diagnostic Code 9411 (2004). 

2.  The criteria for an effective date earlier than September 
11, 1995, for a 100 percent rating due to hospitalization are 
not met.  38 C.F.R. § 4.29 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim for service connection for PTSD on 
January 25, 1995.  In September 1995, the RO awarded service 
connection and a 30 percent rating for PTSD, effective 
January 25, 1995.  In March 1996, the RO awarded a temporary 
100 percent rating based on hospitalization for PTSD from 
September 11, 1995, to January 31, 1996.  See 38 C.F.R. 
§ 4.29 (2004).  In that decision, the RO also increased the 
rating for PTSD to 50 percent, effective February 1, 1996.  
In May 1998, the RO increased the rating to 70 percent, 
effective February 1, 1996.  In February 2000, the RO 
increased the rating to 100 percent, effective July 12, 1999.  

Essentially, the veteran contends that he is entitled to a 
100 percent rating earlier than July 12, 1999.  He argues 
that he is entitled to the 100 percent rating on a schedular 
basis, but he also argues that he is entitled to a 100 
percent rating based on the basis of the provisions of 
38 C.F.R. § 4.29 for a period of hospitalization.

The veteran's appeal arises from the original award of 
service connection.  The veteran has continuously pursued 
appeal of the ratings assigned ever since this initial award 
of service connection and the accompanying 30 percent rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
since the veteran timely appealed the rating initially 
assigned for PTSD on the original grant of service 
connection, the Board must consider entitlement to "staged 
ratings" for different degrees of disability since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

During this appeal, the criteria for rating psychiatric 
disorders were revised, effective November 7, 1996.  Either 
the old or new rating criteria may apply, whichever are most 
favorable to the veteran, although the new rating criteria 
are only applicable to the period since they became 
effective.  VAOPGCPREC 3-2000 (Apr. 10, 2000); 65 Fed. Reg.  
33422(2000); see also VAOPGCPREC 7-2003 (Nov. 19, 2003); 69 
Fed. Reg. 25179 (2004).  In short, while the Board may 
consider the old criteria throughout the entire period from 
the original date of service connection in this case (i.e., 
January 25, 1995), the new criteria are for consideration 
only from November 7, 1996.  

The old criteria, in effect prior to November 7, 1996, 
provided that PTSD is to be rated 30 percent when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and where 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or a demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Under the new rating criteria, which became effective on 
November 7, 1996, a 30 percent rating is assigned for a 
mental disorder (including PTSD) when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).  The psychiatric 
symptoms listed in the above rating criteria are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

A review of the record shows that the veteran has had ongoing 
problems with PTSD for many years.  But see 38 U.S.C.A. 
§ 5110(a) (West 2002) (effective date of award of 
compensation is fixed in accordance with the facts found, but 
not earlier than the date of receipt of claim); 38 C.F.R. 
§ 3.400 (2004).

In July 1990, he received emergency room treatment for being 
very depressed and "stressed out."

Starting in 1994, according to an August 1996 letter from a 
co-worker (M.N.), the veteran's behavior at work was 
disturbing and frightening.  He described threats, dangerous 
driving, and violent behavior.  

A treating psychiatrist, Norman S. Chazin, M.D., evaluated 
the veteran in December 1994.  The veteran complained that 
anger was his primary problem.  He was somewhat abrupt and 
appeared angry, but he was in good control of himself.  There 
were no psychotic signs or symptoms.  He did not report any 
flashbacks.  Content revolved around his temper and his 
feeling that he was more easily brought to anger, although 
less with explosiveness.  His judgment was intact.  He 
expressed some anxiety regarding the possible loss of his 
job.  He had no suicidal or homicidal ideation.  The 
diagnoses were intermittent explosive disorder and rule out 
PTSD.

On VA examination in March 1995, the diagnosis was chronic 
PTSD that was mild to moderate and characterized by recurrent 
nightmares, intrusive thoughts, flashbacks, temper outbursts, 
vindictiveness, blunting of affect, and emotional numbing.  
The score on the Global Assessment of Functioning (GAF) scale 
was 50 at that time; the highest in the past year had 
probably been 55 to 60.

Thus, at that time, the evidence certainly showed problems 
with anger, but the veteran had also been shown to be in good 
control of himself, and a VA examination had found only mild 
to moderate symptoms of PTSD.  The Board notes the co-
worker's August 1996 letter referring to the onset of violent 
and disturbing behavior at work starting in 1994.  The 
medical evidence somewhat tempers the co-worker's assessment.  
However, the Board must also note that the United States 
Court of Appeals for Veterans Claims (Court) has recognized 
that a GAF scale score of 50 denoted "serious impairment"; 
in that case, the veteran was rated 70 percent disabled.  
Richard v. Brown, 9 Vet. App. 266, 267-68 (1996); see also 
Bowling v. Principi, 15 Vet. App. 1 (2001) (Board must 
explain significance of GAF scale score).  Here, the Board 
must balance the evidence:  on the one hand, good control, 
some improvement and success in some areas on treatment, and 
continued ability to work; and on the other hand, a GAF scale 
score denoting "serious impairment."  According the benefit 
of the doubt to the veteran, see 38 U.S.C.A. § 5107(b), the 
Board finds that the evidence shows considerable impairment 
due to PTSD at this time.  Under the applicable criteria (the 
old criteria), a 50 percent rating was warranted as of the 
effective date of service connection.  But the improvement, 
the self-control, and the continued employment counsel 
against a finding of "severe impairment" at this particular 
time so as to warrant a 70 percent rating.

On VA examination in April 1995, the veteran had daily 
recurring and intrusive thoughts about Vietnam, avoidance of 
people and reminders of Vietnam, and violent behavior.  He 
did not take part in activities or parties; he preferred 
being alone.  His wife was afraid of him.  He had a marked 
and specific sleep disorder, regular and intensive outbursts 
of anger and rage, and difficulty concentrating.  He was 
constantly alert and easily startled.  On mental status 
examination, mood was hostile.  Affect was appropriate to the 
ideation at hand.  Concentration was poor.  Intellectual 
functioning was average.  Insight and judgment were fair.  
Speech was clear and coherent.  He denied perceptual 
abnormalities.  Recent memory was good, but long-term or 
remote memory was poor.  He was alert and oriented in all 
three spheres.  He had had suicidal ideation in the past.  
The examiner diagnosed PTSD and noted that the veteran was 
extremely angry.  

Dr. Chazin wrote in May 1995 that he had been treating the 
veteran since December 1994 for PTSD.  There had been some 
mild improvement on Depakote.

A treating VA psychologist, Raymond G. Kingsley, Ph.D., wrote 
on August 22, 1995, that the veteran had made progress in 
some areas (interpersonal relationships; delaying rage 
reactions), but he was severely affected by explosive 
disorder and PTSD.  It was recommended that the veteran 
participate in an intensive inpatient program, and he was 
scheduled to be admitted to that program on September 8, 
1995.  The psychologist recommended medical leave from work 
immediately.  However, he did not present a threat to his 
employer or their customers.  

Dr. Chazin also wrote on August 22, 1995, that despite 
moderate success on some medication, he continued to struggle 
with aggressive impulses.  He had managed to comport his 
behavior at work without any significant incidents.  Again, 
inpatient treatment and an immediate leave of absence from 
work were recommended.  However, the veteran was not a 
threat.

Thus, at this time, the veteran's PTSD appeared to have been 
treated with some success and even with some improvement on 
medication and therapy.  The treating psychiatrist's and 
psychologist's opinion certainly recommended participation in 
an inpatient program, but at that time, the veteran's 
condition at work apparently had not involved significant 
incidents.  However, the treating medical professionals also 
identified areas of concern, such as severe effects due to 
explosive disorder and PTSD as well as the need for inpatient 
treatment.  Again, on application of the benefit of the 
doubt, the veteran now was more severely compromised by his 
service-connected PTSD; a 70 percent rating was warranted as 
of the evaluations of the psychologist and the psychiatrist 
on August 22, 1995.  But the impairment was not shown to be 
total; thus a 100 percent rating was not warranted.  At that 
time, the veteran remained employed and married, despite 
difficulties with both.

From September 11, 1995, to December 13, 1995, the veteran 
was hospitalized at a VA facility with PTSD symptoms 
(nightmares, intrusive thoughts, emotional numbing, sleep 
disturbance, hypervigilance, and frequently intense 
irritability and anger leading to outbursts of rage).  He 
related recent events involving physical threats and 
assaults, as well as other kinds of reckless and violent 
behavior; in June 1995, he reported having shot a dog on the 
road.  He reported work stress and conflicts, including 
homicidal planning.  He had had suicidal ideation.  PTSD 
symptoms included daily recurrent, intrusive thoughts, 
flashbacks, and weekly nightmares.  He had intense 
psychological distress and physiological reactivity when 
exposed to reminders of his Vietnam traumas.  He had avoidant 
and psychic numbing responses, a constricted affect, 
estrangement and detachment from others, and increased 
arousal symptoms such as hypervigilance, compulsive behavior, 
sleep disturbance, chronic irritability, a tendency toward 
volatile outbursts of anger, concentration problems, and 
exaggerated startle response.  Diagnosis was severe, chronic 
PTSD.  His GAF scale scores were 42 on admission and 45 on 
discharge.

The language of the relevant regulatory provision, 38 C.F.R. 
§ 4.29, is explicit:  "this increased rating will be 
effective the first day of continuous hospitalization and 
will be terminated effective the last day of the month of 
hospital discharge (regular discharge or release to non-bed 
care) or effective the last day of the month of termination 
of treatment or observation for the service-connected 
disability."  38 C.F.R. § 4.29(a).  The regulation also 
provides that the total hospital rating may be continued for 
periods of one, two, or three additional months if 
convalescence is required.  38 C.F.R. § 4.29(e).  As the 
veteran was discharged from the VA hospital in December 1995, 
the effective date of the temporary 100 percent rating from 
September 11, 1995, to January 31, 1996, is proper and an 
earlier effective date for the temporary 100 percent rating 
is not warranted.

The Board now returns to the gist of the veteran's claim:  a 
claim for an effective date earlier than July 12, 1999, for 
the award of a schedular 100 percent rating for his PTSD, 
over and above the temporary 100 percent rating awarded due 
to the hospitalization in late 1995.

A contractor wrote in April 1996 that the veteran had 
conflicts with co-workers and had been hostile.  

On VA PTSD examination in April 1996, it was noted that his 
first marriage had been disrupted by outbursts of rage and 
violence, including the killing of his first wife's dog.  His 
current marriage was shaky due to his anger, hypervigilance, 
and emotional instability.  He had a long history of PTSD 
symptoms, including nightmares, emotional numbing, sleep 
disturbances, hypervigilance, intense irritability, and 
violent outbursts of rage and depression.  He displayed 
hostility at work; he was afraid of losing his job.  On 
mental status examination, his presentation was that of quiet 
and controlled hostility.  He was fully oriented.  Long-term 
memory was functional.  He felt that his short-term memory 
was poor.  He spoke in a flat monotone with little or no 
emotional color.  Facial expressions were stilted and 
unchanging.  His mood was depressive.  Affect was appropriate 
to verbal content.  He denied hearing voices, and no 
delusional content was detected.  He reported having thoughts 
of violence often.  His wife was extremely fearful of him.  
The diagnosis was severe, chronic PTSD, and the GAF scale 
score was 50.

A co-worker (C.E.G.) wrote in May 1996 that the veteran was 
unliked by co-workers because of his attitude; some people 
were actually scared of him.  He also was introverted and 
withdrawn.

Thus, in the year after the discharge from the hospital, the 
veteran showed signs of memory problems, depression, violent 
outbursts that continued to frighten co-workers and family 
members, and severe impairment.  Even his speech and facial 
expressions were affected.  The GAF scale scores, which 
ranged from 42 at admission to the hospital to 46 at 
discharge and no more than 50 several months later (on the 
April 1996 VA examination), show continuing severe 
impairment.  Under either the old or the new criteria, a 70 
percent rating was warranted after the veteran was released 
from the VA hospital; since a temporary 100 percent rating 
was in effect until January 31, 1996, based on the 
hospitalization, the 70 percent rating was warranted as of 
February 1, 1996.  However, he did not yet show the type of 
total impairment needed for a 100 percent rating under those 
criteria.  The veteran continued to be employed following his 
hospitalization, thus total industrial impairment was not 
shown at that time.

In 1997, medication was helping with the veteran's anger, and 
he had no suicidal or homicidal ideations or plans.  In April 
1997, he stated that Depakote medication worked, except for 
one time, when he did not take it.  

A treating VA psychologist, Raymond G. Kingsley, Ph.D., wrote 
on April 11, 1997, that the veteran had been treated through 
the VA Veterans Center since 1989; during that time, he had 
been recognized by the staff "as one of the most severely 
impaired veterans at the Center," with intense anger, social 
isolation, impaired relationships, and explosive anger 
leading to violence (including two violent episodes at the 
Center).  The psychologist stated that a "superficial 
examination of [the veteran's] life would not expose the 
extent of his interpersonal impairment," since he was 
married, maintained employment, and was attending college 
under a vocational rehabilitation program.  The psychologist 
stated that the "reality" was different, with marital, 
occupational, and educational problems involving violent 
behavior, isolation, concentration problems, and agitation.  
The psychologist stated that his VA treatment program had 
succeeded in substantially decreasing the frequency and 
intensity of his violent anger, but he was heavily medicated.  
He no longer reported pervasive anxiety and depression; he 
seldom became angry or violent.  However, unfortunately, his 
affect was flat, he had little interest in anything, and he 
felt on the verge of falling asleep much of the time.  "In 
short, the quality of his life has been markedly decreased by 
the efforts to reduce his PTSD symptomatology."  The 
psychologist described an effort to reduce some medication, 
but the result was relatively rapid and frightening; thus the 
medication was restored, and the veteran again returned to 
"living a markedly diminished life."  

One of the veteran's brothers wrote in April 1997 that he was 
no longer welcome at family events because of his erratic 
behavior.  

The veteran's wife described his behavior in a May 1997 
letter, including problems with social and family 
relationships. 

On VA PTSD examination in January 1998, the veteran reported 
having much difficulty at work and much conflict in his 
marriage.  His daughter was in psychotherapy because of 
problems with him.  He reported being unable to clean around 
the house; he also denied interest in hobbies and activities.  
He was guarded and suspicious of others.  He isolated himself 
from others.  He complained of little energy and motivation.  
He reported episodes of explosive anger that had impaired 
family and work relationships.  He had not been hospitalized 
in two years, but he was receiving psychiatric care and 
weekly psychotherapy through VA.  On examination, his affect 
was flat.  Speech was clear, and there was underlying anger.  
Concentration appeared good, but short-term memory was 
impaired.  He tended to harbor evil thoughts.  His showed 
compulsive behavior.  Reasoning ability was only at a 
concrete level.  There was no evidence of psychosis.  The 
diagnosis was severe, chronic PTSD; his GAF scale score was 
41.  He certainly had occupational and social impairment 
characterized by impaired family and work relationships.  He 
had deficiencies in mood, memory, and impulse control.  He 
had conflict with others and vindictive ideation.  He had 
difficulty sustaining his inpatient treatment program when he 
became explosive and violent.  The examiner stated that it 
was imperative to continue medication and weekly 
psychotherapy in an effort to prevent any harm to himself or 
others and to obviate hospitalization.

In 1998, the veteran reported dealing with work issues, but 
he was holding his temper.  In January 1998, he was 
apparently "doing ok" considering his job had just merged.  
However, he had been doing poorly over the holidays because 
he could not self-isolate, and he had had a conflict with his 
family.  His daughter was also seeing a psychologist because 
she was afraid of the veteran.  On mental status examination 
that month, he had a baseline constricted affect, and he was 
distant.  

On VA PTSD examination in October 1998, the veteran was now 
having severe marital relationships; his wife feared his 
unpredictable rages, although there had not been any physical 
violence.  He had no friends, and other family members 
avoided him, especially since a recent incident.  He had 
frequent suicidal thoughts, and he had come close to making 
attempts several times.  He also had had homicidal thoughts.  
He was now having very significant trouble keeping his job.  
He had strong authority conflicts, expressed in violent and 
threatening ways.  In the past year, he had lost over four 
weeks of work due to his PTSD; on average, he had lost about 
20 percent each year due to his disorder.  While he was 
technically employed, it appeared highly likely that he would 
not be able to keep the job for very long, and the veteran 
anticipated extreme difficulty in getting another job.  The 
veteran felt that his worst problem was his rage, along with 
poor socialization.  He fully met the diagnostic criteria for 
chronic PTSD, delayed type.  He had increased arousal, as 
shown by sleep disturbance with one to five hours of 
intermittent sleep in 24 hours; being easily irritable with 
aggressive reaction and explosive physical violence; poor 
concentration and poor short-term memory; hypervigilance with 
nighttime perimeter guard rituals; and hyperstartle.  He also 
had avoidance of stimuli and numbing, as shown by 
concentrated avoidance of thoughts or feeling of combat, no 
social activities, loss of interest in hobbies and 
activities, strongly restricted affect with explosive 
results, and a sense of a foreshortened future.  He re-
experienced trauma on a daily basis, as shown by daily 
intrusive recollections that were difficult to shift away 
from, combat nightmares four to five times per week, and 
flashbacks twice per week; these were accompanied by migraine 
headaches, muscle tension, and tics.  He felt strong survivor 
and perpetrator guilt, with much unresolved grief.  The 
symptoms pattern had existed since 1969 and had caused 
clinically significant distress and impairment both socially 
and occupationally.  On examination, he was neatly dressed 
and clean.  He was not aware of the date, but he knew the 
time and place.  He spoke normally and exhibited appropriate 
affect.  Short-term memory was poor, but long-term memory was 
normal.  He was cooperative, and he behaved normally; he 
showed no signs of a thought disorder.  He did show severe 
depression, and he stated that he was rarely not depressed 
anymore.  He also felt hopeless and helpless.  He was in a 
dysphoric mood almost all the time.  He did not have sings of 
panic disorder.  He was deemed competent to handle how own 
benefit payments.  The diagnoses included chronic PTSD and 
major depression.  His GAF scale score was 41 at that time.  

In January 1999, the veteran reported having significant 
problems at work; medication was enabling him to hold his 
temper down.

In June 1999, the veteran reported being under severe stress 
because he was about to lose his job.  This situation had 
worsened his symptoms due to financial concerns.  On June 29, 
1999, the veteran was fired from his job; he realized that 
this situation was caused by his interpersonal difficulty, 
rage, and threats to co-workers, which were all part of his 
PTSD symptoms.  He was admitted to a VA facility and then to 
a VA PTSD program on July 13, 1999.  

The veteran filed a claim for increased compensation based on 
unemployability (that is, a total disability rating based on 
individual unemployability (TDIU rating); he stated that he 
was totally disabled and could not return to work because of 
his inability to deal with individuals and work situations.

The veteran's treating VA psychologist, Raymond G. Kingsley, 
Ph.D., wrote in August 1999 that he had been treating the 
veteran since 1992.  The veteran was "the most severely 
impaired and potentially dangerous Vietnam Combat veteran" 
with whom he had worked in the last nine years.  When he 
first started working with the veteran, he already had 
threatened to kill a co-worker, had periods of rage, and 
would shoot firearms.  Despite medications, he had frequent 
episodes of road rage, and his anger terrified other 
employees.  He also exhibited rage in the "therapeutically 
safe environment of a PTSD treatment program."  He also 
terrified his wife with his rage.  He had no friends, did not 
socialize, and often ended up in confrontations.  The 
psychologist stated that it was clear that the veteran had 
been fired from his job because his PTSD symptoms had been so 
disruptive in the workplace.  "His termination resulted in a 
dangerous escalation of thoughts of violence, and he was 
admitted as an inpatient at a VA facility expeditiously.  The 
psychologist stated that "it has been clear to me for more 
[than] a year that [the veteran] is so disabled by PTSD that 
he is totally incapable of gainful employment of any sort."  
The psychologist cited the risk to others, even if the 
veteran were self-employed; the veteran was deemed incapable 
of dealing with others without the danger of rage reactions 
and assaults.  The psychologist concluded that the veteran 
was "totally industrially unemployable and will remain so."  

A VA psychiatrist (Daniel J. Bright, M.D.) wrote in September 
1999 that he had been treating the veteran for PTSD since 
February 1997.  He reported that the veteran had described 
worsening in his symptoms about three years earlier due to 
stress and work problems.  At that time, he had become more 
irritable and had experienced a large increase in feelings of 
rage.  He had also acquired a gun and apparently had gone to 
an employer's house.  However, he stopped himself and sought 
treatment instead.  After a hospitalization, he apparently 
did better for a while, but he worsened as his job stress 
increased.  At that time, he started to isolate himself more 
and to have more difficult interactions with co-workers and 
supervisors.  Other symptoms included making physical 
threats, more impaired sleep, waking up in a cold sweat and 
panic, more frequent absences from work, fearing his own 
impulses, and avoiding situations where he might lose 
control.  He had difficulty getting along with others, often 
getting into altercations.  He had episodes of rage, and his 
co-workers feared him.  Increased PTSD symptoms included 
hypervigilance, startle, recurrent intrusive thoughts, guilt, 
and low self esteem; he also began feeling inadequate and 
depressed.  The psychiatrist noted that the veteran had a 
strong tendency to be stoic and to minimize his symptoms and 
troubles.  At the time of the psychiatrist's letter, the 
symptoms had led to the veteran's admission as an inpatient 
to a VA program for PTSD veterans.  The psychiatrist also 
noted additional problems, such as frequent severe migraine 
headaches exacerbated by PTSD and a tic disorder caused and 
exacerbated by PTSD.  Dr. Bright stated that the veteran was 
severely and chronically impaired due to PTSD symptoms and 
that he was a danger to others if he were to continue 
working.  Because of the chronicity and severity of the 
symptoms, his prognosis for improvement was poor.  

Another former treating psychiatrist, Norman S. Chazin, M.D., 
wrote in September 1999 that he had treated the veteran from 
December 1994 to November 1996 and had recently interviewed 
him.  His diagnoses were intermittent explosive disorder, 
PTSD, and Tourette's Syndrome.  When the veteran had started 
treatment with this psychiatrist, he had been terribly 
troubled and had survivor guilt.  He was out of work for 
about 5 months after he was hospitalized in September 1995 in 
connection with a VA PTSD program.  The psychiatrist noted 
that Depakote was of some value in managing his anger, but it 
was never considered to be "dramatic."  Other medications 
did not appear to valuable.  Dr. Chazin concluded that the 
veteran was "clearly unemployable in any capacity at this 
time."  

According to an October 1999 decision from the Social 
Security Administration (SSA), the veteran became disabled on 
July 12, 1999.  

At the April 2004 hearing before the Board, the veteran 
testified that he was not as agitated as before because he 
would just "stay within [his] own little world"; he also 
had fewer stressors now because he was not working.  He 
stated that he was working until 1999, but that his former 
employer had wanted to fire him because of his PTSD prior to 
then.  After the 1995 hospitalization, he felt that he was 
"in control" only if took all his medications on a regular 
basis.

As noted above, when the veteran was released from the 
hospital in 1995, he was still severely impaired; in today's 
decision, the Board agrees with the RO finding that an award 
of a 70 percent rating as of February 1, 1996, was warranted.  
The evidence from 1997 forward suggests that the veteran now 
exhibited marked diminution in his life.  He had social 
isolation, especially from family members; his treating 
medical professionals characterized him as the most severely 
impaired veteran they had seen in several years.  He was 
prone to more and more violent outbursts, including at work; 
his medications affected him, but elimination of the 
medications produced rapid and frightening decompensation.  
He also demonstrated memory loss, concentration problems, and 
PTSD symptoms described as "increased."  Indeed, by August 
1999, his treating VA psychologist stated that "it has been 
clear to me for more [than] a year that [the veteran] is so 
disabled by PTSD that he is totally incapable of gainful 
employment of any sort."  

However, the evidence shows that the veteran remained 
gainfully employed until July 12, 1999, during the period for 
which the physician stated that he was incapable of gainful 
employment.  While physicians may have opined that the 
veteran was totally incapable of gainful employment, these 
opinions must be evaluated in light of the fact that he 
nonetheless remained employed.  The fact that the veteran was 
employed until July 12, 1999, clearly rebuts the medical 
opinions that he was unemployable.  Using the criteria for 
evaluation, it is clear that the veteran was not demonstrably 
unable to maintain employment prior to July 12, 1999.  
Furthermore, the evidence does not show incapacitating 
psychoneurotic symptoms prior to that date.  The veteran 
continued employment until July 12, 1999, and thus his 
symptoms cannot have been incapacitating.  In addition, the 
veteran was not virtually isolated in the community.  While 
the evidence shows some tendency toward isolation and 
individual assignments at his place of work; and the 
physicians have stated that the veteran's symptomatology 
produced extreme social problems, he remained employed and 
thus was not isolated in the community.  Using the newer 
criteria, it is clear that the veteran was not totally 
occupationally impaired until July 12, 1999, at which point 
he was no longer employed.  Until that time, he remained in 
his job of almost 30 years.

Upon analysis of the evidence, including the medical evidence 
and the veteran's employment history, the Board agrees with 
the findings of the RO that veteran's PTSD symptoms resulted 
in total occupational and social impairment by July 12, 1999, 
the point at which he could no longer maintain employment.  
At that point, he also become demonstrably unable to obtain 
or retain employment.  Although evidence prior to that date 
shows that the veteran was characterized by a treating 
medical professional as one of the most severely impaired 
veterans and as leading a markedly diminished life, he 
remained employed prior to that date and remained married.  
The facts demonstrate that a 100 percent rating was warranted 
only as of July 12, 1999, the date that the veteran was no 
longer employed.

In sum, the veteran's claim for increased ratings prior to 
the July 12, 1999, award of a 100 percent rating, is granted 
in the following respects:  a 50 percent rating is awarded 
effective January 25, 1995; a 70 percent rating is awarded 
effective August 22, 1995; and 70 percent rating remains 
effective February 1, 1996 (following a temporary 100 percent 
rating based on hospitalization for the period from September 
11, 1995, to January 31, 1996).  The 100 percent rating 
remains effective July 12, 1999.

The Board also finds that VA has satisfied all duties to 
notify and assist the claimant.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim; this notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in May 2002.  But 
even under Pelegrini, the notices to the veteran informed him 
of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  Any defect with regard to the timing of the notice 
to the veteran was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim.  See Mayfield v. Nicholson, __ Vet. App. __, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  The RO sent the 
veteran correspondence in November 2003; a statement of the 
case in January 1997; and supplemental statements of the case 
in July 1999 and June 2002.  There was no harm to the 
veteran, as VA made all efforts to notify and to assist him 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Thus, VA has satisfied 
its "duty to notify" the veteran.

In addition, VA has obtained all relevant evidence identified 
by the veteran and has provided the veteran with 
examinations.  Thus, VA has complied with all duties to 
assist the veteran in securing relevant evidence.  


ORDER

The claim for increased ratings prior to the July 12, 1999, 
award of a 100 percent rating for PTSD is granted in the 
following respects:  a 50 percent rating is awarded effective 
January 25, 1995; a 70 percent rating remains effective 
August 22, 1995; and a 70 percent rating is also awarded 
effective February 1, 1996 (following a temporary 100 percent 
rating based on hospitalization for the period from September 
11, 1995, to January 31, 1996).  The 100 percent rating 
remains effective July 12, 1999.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


